Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to CON application filed 01/28/2022.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
3.	Claims 1-18 are allowed. 

The following is an examiner’s statement of reasons for allowance: independent claims 1, 7 and 13 recite the features of:

“creating, modifying, adjusting or extending, by one or more agents or administrators of
the contact center, one or more customer attributes, agent attributes, rules or criteria for
determining pairing scores and routing incoming communications from customers to agents, to
customize the communication routing system to the contact center;

receiving incoming communications from one or more customers;

determining a pairing score for each agent selectable for servicing the incoming
communications with each of the one or more customers based on characteristics of the
incoming communications and on the adjustable and extensible customer attributes, agent
attributes, rules and criteria; and

routing an incoming communication from a customer to an agent based on such pairing
scores, including at least one pairing score that is determined after receiving the incoming
communication from the customer based on data about each of the customer and the agent
determined in real-time after the incoming communication occurs”.

Note that that independent claims 1, 7 and 13 contains allowable subject matter that is neither taught or made fairly obvious by the prior art or record which recite “routing an incoming communication from a customer to an agent based on such pairing scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about each of the customer and the agent determined in real-time after the incoming communication occurs” and is allowed over prior arts of records (i.e., Chishti/Pub.No. 2012/0051537 and Eftekhari/ Pat # 9,648,171) same as addressed in parent application 16/595,234 (see REM 03/26/2021 and NOA 07/14/2021).

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Mr. Michael Mallie on 09/07/2022. 

The application has been amended as follows: 


1. 	(Original) 	 A method for a contact center, performed by a communication routing system, comprising:

creating, modifying, adjusting or extending, by one or more agents or administrators of the contact center, one or more customer attributes, agent attributes, rules or criteria for determining pairing scores and routing incoming communications from customers to agents, to customize the communication routing system to the contact center;

receiving incoming communications from one or more customers;

determining a pairing score for each agent selectable for servicing the incoming communications with each of the one or more customers based on characteristics of the incoming communications and on the adjustable and extensible customer attributes, agent attributes, rules and criteria; and

routing an incoming communication from a customer to an agent based on such pairing scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about each of the customer and the agent determined in real-time after the incoming communication occurs.

2. 	(Original)	 The method of claim 1 wherein one or more pairing scores are set based on attributes of a customer-agent pairing and at least one other customer-only attribute.

3. 	(Original) 	 The method of claim 1 wherein routing the incoming communication from the customer to the agent is based on customer priority set for and/or by the contact center.

4. 	(Original) 	 The method of claim 1 wherein routing the incoming communication from the customer to the agent based on such pairing scores is also based on one or more override conditions indicating the pair scores should be overridden, and further comprising:

determining the one or more override conditions exist;

determining routing for the incoming communication from a customer to an agent without regard to such pairing scores; and

routing the incoming communication from the customer to the agent.

5. 	(Original)	 The method of claim 4 wherein determining the one or more override conditions exist is based on combining conditions via Boolean or other logic operation to prioritize a certain customer and/or agent over other customers and/or agents when determining the routing.

6. 	(Original) 	The method of claim 5 wherein at least one override of the one or more overrides is set by the contact center.

7.	(Original) 	 A data processing system for a contact center comprising:
a routing database storing one or more customer attributes and agent attributes; and

a core routing module coupled to the routing database and configured to create, modify, adjust or extend, by one or more agents or administrators of the contact center, one or more customer attributes, agent attributes, rules or criteria for determining pairing scores and routing incoming communications from customers to agents, to customize the communication routing system to the contact center;
receive incoming communications from one or more customers;

determine a pairing score for each agent selectable for servicing the incoming communications with each of the one or more customers based on characteristics of the incoming communications and on the adjustable and extensible customer attributes, agent attributes, rules and criteria; and

route an incoming communication from a customer to an agent based on such pairing scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about each of the customer and the agent determined in real-time after the incoming communication occurs.

8. 	(Original)	   The data processing system of claim 7 wherein one or more pairing scores are set based on attributes of a customer-agent pairing and at least one other customer-only attribute.

9. 	(Original)	 The data processing system of claim 7 wherein routing the incoming communication from the customer to the agent is based on customer priority set for and/or by the contact center.

10.	 (Original)	   The data processing system of claim 7 wherein routing the incoming communication from the customer to the agent based on such pairing scores is also based on one or more override conditions indicating the pair scores should be overridden, and further comprising:
determining the one or more override conditions exist;
determining routing for the incoming communication from a customer to an agent without regard to such pairing scores; and
routing the incoming communication from the customer to the agent.

11. 	 (Original)	 The data processing system of claim 10 wherein determining the one or more override conditions exist is based on combining conditions via Boolean or other logic operation to prioritize a certain customer and/or agent over other customers and/or agents when determining the routing.

12. 	(Original) 	 The data processing system of claim 11 wherein at least one override of the one or more overrides is set by the contact center.

13.	(Original) 	 A non-transitory computer-readable medium containing instructions, which if executed by a data processing system, cause the data processing system to implement an operation comprising:
creating, modifying, adjusting or extending, by one or more agents or administrators of the contact center, one or more customer attributes, agent attributes, rules or criteria for determining pairing scores and routing incoming communications from customers to agents, to customize the communication routing system to the contact center;

receiving incoming communications from one or more customers;

determining a pairing score for each agent selectable for servicing the incoming communications with each of the one or more customers based on characteristics of the 	incoming communications and on the adjustable and extensible customer attributes, agent attributes, rules and criteria; and

routing an incoming communication from a customer to an agent based on such pairing

scores, including at least one pairing score that is determined after receiving the incoming communication from the customer based on data about each of the customer and the agent determined in real-time after the incoming communication occurs.

14.	(Original) 	 The non-transitory computer-readable medium of claim 13 wherein one or more pairing scores are set based on attributes of a customer-agent pairing and at least one other customer-only attribute.

15. 	(Original) 	 The non-transitory computer-readable medium of claim 13 wherein routing the incoming communication from the customer to the agent is based on customer priority set for and/or by the contact center.

16.	(Currently Amended) 	The non-transitory computer-readable medium of claim 15 wherein routing the incoming communication from the customer to the agent based on such pairing scores is also based on one or more override conditions indicating the pair scores should be overridden, and further comprising:

determining the one or more override conditions exist;

determining routing for the incoming communication from a customer to an agent without regard to such pairing scores; and

routing the incoming communication from the customer to the agent.


17.	 (Currently Amended) 	 The non-transitory computer-readable medium of claim 16 

18.	(Currently Amended) 	 The non-transitory computer-readable medium of claim 17 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652